EXHIBIT 10(v)

Summary of Compensation Arrangements for

Named Executive Officers and Directors

Compensation Arrangements for Named Executive Officers

Following is a description of the compensation arrangements that were approved
on January 17, 2012 by the Board of Directors of Johnson & Johnson for the
Company’s Chief Executive Officer, and by the Compensation & Benefits Committee
of the Board of Directors (the “Compensation Committee”) for the Company’s Chief
Financial Officer and the other three most highly compensated executive officers
in 2011 (together with the Chief Executive Officer, the “Named Executive
Officers”).

Annual Base Salary:

The Compensation Committee has approved the following base salaries for 2012 for
the Named Executive Officers:

 

William C. Weldon

Chairman/CEO

   $ 1,973,300   

Dominic J. Caruso

Vice President, Finance; CFO

   $ 800,000   

Russell C. Deyo*

Former Vice President, General Counsel

     —     

Alex Gorsky**

Vice Chairman, Executive Committee

   $ 880,600   

Sherilyn S. McCoy

Vice Chairman, Executive Committee

   $ 932,400   

 

* Will retire in March 2012.

** Effective April 26, 2012, upon assuming the role of Chief Executive Officer,
Mr. Gorsky’s annual base salary will be $1,200,000.

Annual Performance Bonus:

The Compensation Committee has approved the following annual performance bonus
payments under the Company’s Executive Incentive Plan for performance in 2011
(paid in the form of 85% cash and 15% Company Common Stock as determined by the
Compensation Committee):

 

Mr. Weldon

   $ 3,065,280   

Mr. Caruso

   $ 970,625   

Mr. Deyo

   $ 1,100,000   

Mr. Gorsky

   $ 1,275,000   

Ms. McCoy

   $ 1,275,000   

Stock Option, Restricted Share Unit and Performance Share Unit Grants:

The Compensation Committee has approved the following grants of stock options,
restricted share units (“RSUs”) and performance share units (“PSUs”) under the
Company’s 2005 Long-Term Incentive Plan (the “LTI Plan”). The stock options were
granted at an exercise price of $65.37, at the “fair market value” (calculated
as the average of the high and low prices of the Company’s Common Stock on the
New York Stock Exchange) on January 17, 2012. The options will become
exercisable on January 18, 2015 and expire on January 17, 2022. The RSUs will
vest on January 17, 2015, upon which the holder, if still employed by the
Company on such date, will receive one share of the Company’s Common Stock for
each RSU. The PSUs will vest after the end of the three-year performance cycle
based on the achievement of certain performance metrics, provided the holder is
still employed by the Company on such date. Due to his intention to retire,
Mr. Deyo did not receive stock options, RSUs or PSUs in 2012.



--------------------------------------------------------------------------------

 

Mr. Weldon

     628,911 stock options         45,673 RSUs         114,182 PSUs   

Mr. Caruso

     173,702 stock options         12,615 RSUs         31,537 PSUs   

Mr. Gorsky

     231,951 stock options         16,845 RSUs         42,112 PSUs   

Ms. McCoy

     231,951 stock options         16,845 RSUs         42,112 PSUs   

Equity Compensation for Non-Employee Directors

On February 13, 2012, each Non-Employee Director received a grant of 1,543
shares under the LTI Plan having a fair market value of $100,000 on the grant
date. In addition, on February 13, 2012, each Non-Employee Director received a
grant of 694 deferred share units under the Amended and Restated Deferred Fee
Plan having a fair market value of $45,000 on the grant date. The restricted
shares will become freely transferable on February 13, 2015. The deferred share
units are tracked against the value of the Company’s Common Stock, receive
dividend equivalents, and are settled in cash upon termination of directorship.